Citation Nr: 0909162	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to November 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

By a decision dated April 15, 2005, the Board denied the 
issue on appeal.  The Veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated February 3, 2006, the Court 
granted a Joint Motion (requesting, in pertinent part, that 
the April 15, 2005 Board decision be vacated) to remand this 
appeal to the Board.  This Order served to vacate the April 
15, 2005 Board decision.  In November 2006, the Board 
remanded this appeal for the purpose of affording the Veteran 
a VA examination.  The Board then issued a decision, dated 
March 7, 2008, that denied entitlement to an initial rating 
in excess of 10 percent for hepatitis C.

Thereafter, a Board decision, dated in September 2008, 
vacated the March 7, 2008 Board decision addressing the issue 
of entitlement to an initial rating in excess of 10 percent 
for hepatitis C.  The September 2008 Board decision then 
remanded the issue for further development, to include 
associating a copy of a December 2007 VA functional capacity 
evaluation with the claims folder.  After completing the 
requested development to the extent possible, an October 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its September 2008 remand as the 
December 2007 VA functional capacity evaluation and more 
recent VA treatment reports are now of record.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Therefore, the Board will proceed to adjudicate this appeal.




FINDINGS OF FACT

1.  From July 10, 2001 through October 3, 2006, the Veteran's 
service-connected hepatitis C has been manifested by 
complaints of fatigue and malaise without anorexia, weight 
loss, dietary restriction, continuous medications or 
incapacitating episodes, and liver size was mostly normal.

2.  From October 4, 2006, the Veteran's service-connected 
hepatitis C has been manifested by complaints of fatigue, 
malaise, minor weight loss, and continuous medication, 
without hepatomegaly or incapacitating episodes during the 
period under consideration of at least four weeks, but less 
than 6 weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for hepatitis C, from July 10, 2001 
through October 3, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2008).

2.  The criteria for entitlement to an initial staged 
evaluation of 20 percent, but no more, for hepatitis C, from 
October 4, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his hepatitis C disability.  In this regard, 
because the September 2002 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the liver disability at 
issue (38 C.F.R. § 4.114, Diagnostic Code 7354), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Veteran 
has undergone VA examinations in 2002 and 2007 that have 
addressed the matter presented by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran's service-connected hepatitis C has been assigned 
a 10 percent initial rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354 over the entire rating period on appeal.  
The Veteran contends that his symptomatology is worse than is 
contemplated under such initial rating, and that a higher 
rating should be assigned.  

Effective July 2, 2001, VA regulations added a new Diagnostic 
Code, 7354, which specifically governs the evaluation of 
hepatitis C.  The rating decision on appeal established 
service connection for the disability at issue effective from 
July 10, 2001.  As such, the disability at issue will be 
rated under the criteria which became effective July 2, 2001, 
which the Veteran's disability has been rated under at all 
times during the appeal period.

Under Diagnostic Code 7354, a rating of 10 percent is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

Note (1) to Diagnostic Code 7354 states to evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that for purposes of evaluating conditions under 
Diagnostic Code 7354, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See Note (1) and Note 
(2) after 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Diagnostic Code 7312 provides rating criteria for cirrhosis 
of the liver, however, as discussed below, the medical 
evidence of record does not indicate that the Veteran has 
cirrhosis of the liver and therefore Diagnostic Code 7312 is 
not for application.  See 38 C.F.R. § 4.114.  

The September 2002 rating decision on appeal granted service 
connection for hepatitis C and assigned a 10 percent 
evaluation, effective July 10, 2001 (date of receipt of 
claim).

Prior to October 4, 2006

The Board finds that the Veteran's disability picture for the 
rating period on appeal from July 10, 2001 through October 3, 
2006 is most nearly approximated by the current initial 10 
percent rating.  

VA records beginning in December 2000 reflect that the 
Veteran was positive for hepatitis C antibody and elevated 
liver enzymes.  The Veteran has received follow-up for his 
hepatitis C from a VA Infectious Disease Clinic (IDC).  When 
seen at an outpatient clinic in September 2001, the Veteran 
complained of a low energy level.  When seen at IDC in August 
2001 and December 2001, he reported no nausea, diarrhea, or 
abdominal pain.  It was indicated that he continued to 
decline a liver biopsy or treatment for hepatitis C virus 
(HCV).  In August 2001, he weighed 133 pounds.  In December 
2001, he weighed 136 pounds.  When seen in February 2002, it 
was noted that the veteran played golf.  He weighed 134 
pounds.  His body mass index (BMI) of 21 was characterized as 
being within normal limits.

On VA examination in July 2002, the Veteran's subjective 
complaints included occasional generalized body itching 
without associated rash or redness.  He reported increasing 
fatigue and taking several naps during the day.  The Veteran 
also reported episodic nausea with occasional vomiting, but 
that the vomiting was rare.  He denied a change or loss of 
appetite and denied alcohol use or abuse.  Upon objective 
examination, the Veteran's abdomen was soft, nontender, and 
flat with positive bowel sounds.  No organomegaly or ascites 
was noted.  The diagnoses included hepatitis C antibody 
positive with elevated liver enzymes.  The Veteran declined a 
liver biopsy or treatment with Interferon or Ribavirin.  The 
examiner noted that the Veteran had a recent onset of mild 
symptoms including increasing fatigue, episodic nausea, and 
chronic skin itching.  The July 2002 VA examiner noted 
documented hepatitis C virus antibody positive genotype 1A 
with elevated liver enzymes.  

The Board also notes VA outpatient treatment reports, dated 
in January 2006 and February 2006, reflect no weight loss, 
weakness, or anorexia.  An August 2006 VA outpatient 
treatment record notes that the Veteran has had gradually 
reducing energy levels over the last 5 to 6 months.  The 
Veteran also reported that he has no energy for activities 
and that he tires out easy.  A review of body systems 
revealed no weight loss or anorexia.  Upon physical 
examination, the abdomen was soft with bowl sounds present.  
Right upper quadrant hepatomegaly was noted.  Additionally, a 
VA IDC report, dated in September 2006, reflects chronic 
dyspnea on exertion and occasional nausea.  No abdominal pain 
was noted.  Objective examination of the abdomen revealed no 
organomegaly and no tenderness at that time.

In finding that the next-higher rating is not warranted, the 
Board observes that the evidence of record fails to reflect 
anorexia, dietary restriction or continuous medication.  
Additionally, the record does not reflect weight loss.  In 
this regard, the Board notes that the Veteran denied weight 
loss or gain upon VA examination in July 2002.  More 
recently, an August 2006 VA outpatient treatment reported 
reflects that a review of body systems revealed no weight 
loss or anorexia.  Further, while hepatomegaly was noted upon 
objective examination in August 2006, physical examination 
the next month did not reveal any organomegaly.  Although the 
record contains evidence of elevated liver function tests as 
evidenced by the laboratory tests obtained every 6 months, 
the evidence of record prior to (and from) October 4, 2006 
does not reflect that the Veteran has cirrhosis of the 
liver.  Reports of VA medical examinations and associated 
histories indicated that the Veteran had no incapacitating 
episodes (he required no treatment by a physician for his 
hepatitis C and was never bedridden as a result of his 
hepatitis C).  Thus, the Board finds that the competent 
medical evidence does not support an initial rating in excess 
of 10 percent at any time from July 10, 2001 through October 
3, 2006.  

From October 4, 2006

As of October 4, 2006, the Board finds that the Veteran's 
disability picture, as a whole, is more nearly approximately 
by a 20 percent rating under Diagnostic Code 7354.  38 C.F.R. 
§§ 4.3 and 4.7.  The Board finds that October 4, 2006 is the 
earliest date as of which it is factually ascertainable that 
an increase in the Veteran's service-connected hepatitis C 
had occurred.  VA treatment reports with this date indicate 
that the Veteran was positive for low energy and that he was 
to start monthly vitamin B12 injections that day (if 
available from clinic stock).  With resolution of any doubt 
in favor of the Veteran, the Board finds that the Vitamin B-
12 injections are considered to be continuous medication.  
See e.g., VA outpatient treatment report, dated in March 2007 
(listing Cyanocobalamin (B-12) as an active medication).  

In granting the next-higher 20 percent rating from October 4, 
2006, the Board acknowledges that record does not reflect 
anorexia.  However, at a February 2007 VA examination, the 
Veteran complained of worsening symptoms the prior 3-4 years, 
including increasing fatigue, right upper quadrant pain, and 
nausea with some vomiting.  He reported that vitamin B-12 
injections had helped some but the effects would wear off 
after 3-4 days.  He indicated that he had lost about 20 
pounds in the last 3-4 months.  Abdominal examination 
revealed right upper quadrant tenderness and a normal sized 
liver.  The Veteran was frail looking and had some muscle 
wasting.  The diagnosis was hepatitis C.  The Board finds 
this VA examination report to be generally reflective of the 
Veteran's hepatitis C from October 4, 2006.  In light of the 
evidence demonstrating a majority of the symptoms for the 
next-higher rating, the Board finds that the Veteran's 
disability picture, on the whole, is more nearly approximated 
by a 20 percent initial staged evaluation under Diagnostic 
Code 7354 from October 4, 2006.  See 38 C.F.R. § 4.21 (noting 
that it is not expected that all cases will show all the 
findings specified).  

The report of a Functional Capacity Evaluation (FCE), dated 
in December 2007, reflects that the Veteran demonstrated an 
ability to safely function in the Sedentary Physical Demand 
Level according to the U.S. Department of Labor Standards.  
The FCE demonstrated deficits in standing, walking, lifting, 
carrying, pulling, or pushing.  The Veteran reported fatigue 
and shortness of breath during some of the tests.

The Board finds that an initial staged rating in excess of 20 
percent is not warranted because the competent medical 
evidence from October 4, 2006 does not demonstrate 
hepatomegaly.  Indeed, the February 2007 VA examination 
report reflects a normal sized liver.  See also VA outpatient 
treatment reports, dated in February 2007, August 2008 
(noting no organomegaly).  

In April 2008, the veteran weighed 126 pounds.  The Board 
acknowledges the Veteran's complaints in July 2008 that he 
has lost about 10 pounds over the last 3 months, and 
complaint in September 2008 that he had lost 30 pounds in the 
past year.  A VA outpatient treatment report, dated in 
September 2008, notes that the Veteran was diagnosed with 
diabetes mellitus the previous month.  He complained of 
abdominal pain, nausea, and heartburn.  The competent medical 
evidence has not distinguished any weight loss attributed to 
service-connected hepatitis C or diabetes mellitus (service 
connection for diabetes mellitus was granted in a December 
2008 rating decision).  Thus, the Board will, for the limited 
purpose of this decision, attribute all weight loss to his 
diagnosed service-connected hepatitis C disability at issue.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in a veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  However, even when attributing 
all weight loss to hepatitis C, the Board finds that such 
weight loss is already contemplated by the current 20 percent 
initial staged evaluation from October 4, 2006.  

Regarding incapacitating episodes, the Board observes that 
the Veteran indicated at his February 2007 VA examination 
that there was a period of about three weeks in which he was 
not able to do anything because of feeling weak, tired, and 
fatigued.  As the file does not contain evidence that the 
three-week period noted by the Veteran required bed rest and 
treatment by a physician, such a period can not be considered 
an incapacitating episode per Note (2) to Diagnostic Code 
7354.  Even if such were to be considered an incapacitating 
episode, the period reported by the Veteran did not have a 
total duration of at least 4 weeks so as to warrant a 40 
percent rating under Diagnostic Code 7354.  

Conclusion and Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any additional functional impairment associated with 
the Veteran's hepatitis C so as to warrant application of 
alternate diagnostic codes.  Indeed, a VA IDC report, dated 
in April 2008, reflects that there is no biochemical or 
clinical evidence of cirrhosis, and it was also noted that 
the Veteran declined a liver biopsy or to consider treatment.

In sum, the Board finds that the 10 percent initial rating 
more nearly approximates the Veteran's disability picture 
from July 10, 2001 through October 3, 2006, and a 20 percent 
initial staged rating more nearly approximates the Veteran's 
disability picture from October 4, 2006.  In reaching this 
determination, the Board has considered whether the Veteran's 
rating should be "staged" as the decision herein grants such.  
The record, however, does not support assigning further 
staged disability ratings during the relevant rating period 
on appeal.  Fenderson, 12 Vet. App. at 125-26.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2008), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
The benefit of the doubt rule has been applied where 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the hepatitis C 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
finds no evidence that the Veteran's service-connected 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  There is no indication that the 
Veteran has been repeatedly hospitalized or incapacitated by 
his service-connected hepatitis C to suggest that his 
disability is more severe than addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C, prior to October 4, 2006, is denied.

Entitlement to an initial staged evaluation of 20 percent for 
hepatitis C, from October 4, 2006, is granted, subject to the 
applicable law governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


